DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the remarks and amendments received on 24 November 2021. Claims 1-11, 25-30, and 36-38 are pending. Claims 25-30 are withdrawn as nonelected. Claims 1 is amended. 
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, & 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0191360 to Napadensky et al. (‘360 hereafter) in view of U.S. Patent Application Publication 2014/0175708 to Echigo et al. (‘708 hereafter).
Regarding claim 1, ‘360 teaches an additive manufacturing system for fabricating an article, comprising: a build unit; and a positioning system operably coupled to the build unit, wherein the build unit comprises: a recoater portion configured to deposit a layer of powder within a build area of the positioning system (FIG 1a, items 21, 34, and 36); and a binder jetting (BJ) portion configured to selectively deposit and cure a binder within a periphery of the deposited layer of powder to form a dynamic build envelope around the article being fabricated in the build area wherein the build area of the positioning system is confined by the dynamic build envelope (FIG 1a, items 21 and 26, FIG 8 items 72, 76, 78). ‘360 does not teach a positioning unit as claimed. 
Examiner’s note regarding the interpretation of claimed limitations:  recitations of intended use do not patentably distinguish the claimed apparatus from prior art. Accordingly, limitations such as, “. . . a binder jetting (BJ) portion configured to selectively deposit and cure a binder within a periphery of the deposited layer of powder to form a dynamic build envelope around the article being fabricated in the build area wherein the build area of the positioning system is confined by the dynamic build envelope” do not further limit the claim. The claimed dynamic build envelope is constructed by the apparatus and any suitably programmed prior art apparatus which meets the claimed structural limitations would be capable of being used in this manner. That said, the ‘306 does teach this use, as cited in the immediately above paragraph. 
In the same field of endeavor, additive manufacturing, ‘708 teaches a positioning unit which moves in three dimensions independently (FIG 1 items 14, 15, 16, & 17) for the benefit of building larger parts in an additive manufacturing apparatus with a relatively compact apparatus (‘708 paragraph 0011)
Regarding claim 2, ‘360 teaches the system wherein the BJ portion is configured to selectively deposit and cure the binder within a portion of the deposited layer of powder inside of the dynamic build envelope to form at least a portion of the article being fabricated in the build area (FIG 1a items 21 and 26).
Regarding claim 3, ‘360 teaches the system wherein the BJ portion of the build unit comprises: a binder reservoir configured to store the binder (FIG 1a item 50); and a print head fluidly coupled with the binder reservoir, wherein the print head is configured to receive binder from the binder reservoir and to selectively deposit the binder within the periphery of the deposited layer of powder (FIG 1a items 21).
Regarding claim 4, ‘360 teaches the system wherein the BJ portion of the build unit comprises: a curing emission source configured to irradiate the periphery of the deposited layer of powder after the binder is deposited to cure the binder within the periphery of the deposited layer of powder (FIG 1 item 26 and paragraph 0176).
Regarding claim 5, ‘360 teaches the system wherein the recoater portion of the build unit comprises a powder dispenser (FIG 1a items 21) and a recoater blade or recoater roller (FIG 1a item 34).
Regarding claim 6, ‘360 teaches the system wherein the recoater portion comprises multiple powder dispensers (FIG 1a items 21).
Regarding claim 7, ‘708 teaches the system wherein the build unit comprises a direct laser melting or direct laser sintering (DLM/DLS) portion configured to selectively fuse a portion of the deposited layer of powder to form a fused layer of the article inside of the dynamic build envelope, the DLM/DLS portion comprising: an irradiation emission directing device configured to selectively direct a laser beam or an e-beam to melt or sinter a portion of the deposited layer of powder to form a portion of the article being fabricated (FIG 1 items 31, 32). ‘708 further teaches a gas flow device configured to provide a reduced-oxygen atmosphere around a central portion of the deposited layer of powder during melting or sintering (FIG 1 items 31, 32) for the benefit of protecting the nascent parts as well as the components of the additive manufacturing apparatus from contamination from fumes or condensation. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of the ‘360 in view of ‘708 for the benefit of reducing part and apparatus contamination.
Regarding claim 8, ‘708 teaches the system wherein the gas flow device is configured to provide a gas flow or a vacuum over the portion of the deposited layer of powder during melting or sintering (FIG 1 items 31, 32) for the benefit of protecting the nascent parts as well as the components of the additive manufacturing apparatus from contamination from fumes or condensation. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of the ‘360 in view of ‘708 for the benefit of reducing part and apparatus contamination.
Regarding claim 11, the cited prior art does not teach the claimed ratio of build volume to recoater size. It would have been obvious to one possessed of ordinary skill in the art at the 
Regarding claim 36, ‘360 teaches the system wherein the print head is disposed adjacent to the curing emission source (FIG 1a items 21 and 26).
Regarding claim 37, ‘360 teaches the system wherein the build unit further comprises: an attachment plate, wherein each of the recoater portion and BJ portion are coupled to the attachment plate (FIG 1a item 28).
Regarding claim 38, ‘360 teaches the system wherein the recoater portion is disposed adjacent to the BJ portion (FIG 1a items 34 and 21a-21d).
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘360 in view of ‘708 as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2005/0280185 to Russell et al. (‘’185 hereafter).
Regarding claim 9, ‘360 teaches the system comprising a build unit, wherein the second build unit comprises a direct laser melting or direct laser sintering (DLM/DLS) portion, comprising: an irradiation emission directing device configured to selectively direct a laser beam or an e-beam to melt or sinter a portion of the deposited layer of powder to form a portion of the article being fabricated (FIG 1a items 26 and paragraph 0176).  ‘360 does not teach a second build unit or gas flow.
In the same field of endeavor, additive manufacturing, ‘708 teaches a gas flow device configured to provide a reduced-oxygen atmosphere around the portion of the deposited layer of powder during melting or sintering (FIG 1 items 31, 32).
In the same field of endeavor, additive manufacturing, ‘185 teaches multiple build units (paragraph 0089) for the benefit of increasing throughput. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of the previous prior art combination with those of ‘185 for the benefit of increasing build volume productivity.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘360 in view of ‘708 as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2016/0151833 to Che-Chih Tsao (‘833 hereafter).
Regarding claim 10, ‘360 in view of ‘708 does not teach a rotatable build unit. In the same field of endeavor, additive manufacturing, teaches a build unit which can rotate in the x-y plane (FIG 5 item C) for the benefit of eliminating stair-step surfaces by approaching build paths on tangential axes (ABSTRACT). A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘360 in view of ‘708 with those of ‘833 for the benefit of improving the surface quality of the parts made.
Response to Arguments
In support of the patentability of the instant claims, applicant has argued that the previously applied prior art does not teach the claims as amended. This argument is not persuasive, as the previously and above cited prior art does teach the claimed invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JPR/             Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743